Citation Nr: 9924516	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-03 568A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' November 1997 decision which 
found no new and material evidence had been submitted to 
reopen a claim of service connection for papillomatosis, 
claimed as multiple sebaceous cysts. 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
April 1943, and from August 1945 to October 1945.  He was a 
prisoner of war (POW) of the Japanese government from 
June 1942 to April 1943.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a November 1997 
Board decision.


FINDINGS OF FACT

1.  In an April 1990 decision, the Board denied the veteran's 
claim for service connection for papillomatosis of the back, 
abdominal wall, and right thigh.

2.  In November 1997, the Board determined that the evidence 
received since the April 1990 decision was cumulative and not 
probative of the issue at hand, or when viewed in the context 
of all the evidence of record did not raise a reasonable 
possibility of changing the prior outcome. 

3.  The Board's decision of November 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's November 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that the veteran was denied service 
connection for papillomatosis in an April 1990 Board 
decision.  In that decision, the Board found that the 
clinical documentation of record did not establish post 
service continuity of symptomatology for papillomatosis of 
the back, abdomen, and right side.  The only available 
evidence from service, August 1945 and June 1947 affidavits 
from Philippine personnel, showed no wounds or illnesses 
during service.  The post-service medical evidence consisted 
of a December 1988 VA examination which found papillomatosis 
of the back, abdominal wall, and right thigh.

Since the April 1990 decision, a medical certificate from the 
department of health has been added to the record.  The 
examiner certified that the veteran had multiple sebaceous 
cysts of the lower back, abdomen, and right buttock.  The 
certificate also shows that the veteran reported that the 
cysts had existed for almost forty years.

In November 1997, the Board determined that the evidence 
submitted to reopen the veteran's claim was cumulative of 
evidence previously submitted and did not address the "issue 
at hand" in that it does not show whether the sebaceous 
cysts were related to an injury or disease incurred during 
active service.

In February 1998, the veteran requested reconsideration of 
the November 1997 determination based on his status as a 
former POW.  The veteran noted serve treatment in a Japanese 
concentration camp.   

Reconsideration of this determination was denied in May 1998.  
In June 1999, the moving party requested revision of the 
Board's November 1997 decision based on CUE.  In August 1999, 
the moving party was provided a copy of the pertinent 
regulations regarding this issue. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(b)), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not clear and unmistakable error include, 
but are not limited to, a disagreement as to how the facts 
were weighed or evaluated, 64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 1403(d)(3)).

In this case, the moving party has failed totally to provide 
any basis for his conclusion that the Board's November 1997 
decision contained CUE.  
While the standard for finding new and material evidence has 
changed since the November 1997 decision, this does not 
provide a basis to find CUE.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's November 
1997 decision, would not support the veteran's CUE claim.  
The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the November 
1997 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


